111 U.S. 788 (1884)
ST. PAUL, MINNEAPOLIS & MANITOBA RAILWAY COMPANY
v.
BURTON.
Supreme Court of United States.
Submitted April 21st, 1884.
Decided May 5th, 1884.
IN ERROR TO THE CIRCUIT COURT OF THE UNITED STATES FOR THE DISTRICT OF MINNESOTA.
*789 Mr. Enoch Totten for defendant in error in support of the motion.
No brief filed in opposition.
MR. CHIEF JUSTICE WAITE delivered the opinion of the court.
The order remanding this case is affirmed. The act of March 3d, 1875, c. 137, sec. 5, 18 Stat. 470, makes it the duty of the Circuit Court to remand a suit which has been removed from a State court when it satisfactorily appears that the "suit does not really and substantially involve a dispute or controversy properly within the jurisdiction of said Circuit Court." The exemplification of the record of the naturalization of Moses Burton, which was offered in evidence, did not require, to complete its authentication, the certificate of the clerk under the seal of his office that the judge of the court was duly commissioned and qualified. The certificates may be to some extent defective in form, but we think the record as a whole could properly be considered by the judge on the question of remanding the cause.
Affirmed.